Citation Nr: 0724188	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  02-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for respiratory 
disability claimed as sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1979 to 
September 1992.

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
in which the RO in Waco, Texas, denied the veteran's claims 
of service connection for a right ankle sprain and sinusitis.  
In January 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in July 
2002, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2002.  The RO continued the denial of the claims on appeal 
(as reflected in an October 2002 supplemental SOC (SSOC)). 

In December 2005, the claims file was transferred to the RO 
in Philadelphia, Pennsylvania.  The RO continued the denial 
of the claims on appeal (as reflected in February 2006 and 
March 2007 supplemental SOCs (SSOCs)) and forwarded these 
matters to the Board for appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent evidence establishing that the 
veteran has any current right ankle disability. 

3.  No chronic sinusitis was present in service; the veteran 
currently has a very mild nasal septal deviation probably 
predating enlistment with mild allergic rhinitis and a 
history of recurrent bouts of acute sinusitis, and the only 
medical opinion evidence on the question of a medical 
relationship between the veteran's respiratory disorder and 
service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
right ankle sprain are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006). 

2.  The criteria for service connection for respiratory 
disability claimed as sinusitis are not met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, while there is no one notice letter specific 
to the claims for service connection on appeal, the Board 
finds that the veteran and his representative have, 
nonetheless, been made fully aware of the information and 
evidence necessary to substantiate the claims, as well as of 
VA's duty to assist him in the development of these claims.

The Board notes that the RO did inform the veteran of what is 
needed to substantiate a service connection claim in letters 
dated in June 2005 and March 2006 (albeit, in connection with 
claims involving other disabilities).  The Board notes that 
the June 2005 and March 2006 letters also provided notice 
pertinent to what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  The June 2005 and March 2006 letters 
included requests that the veteran send in any medical 
records that he had, and that the veteran could obtain and 
send in medical evidence in lieu of the RO obtaining such 
evidence.  Clearly, these letters meet Pelegrini's content of 
notice requirements.  Also, in an October 2006 letter 
(albeit, in connection with a claim involving another 
disability), the RO provided the veteran information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

After issuance of each notice described above, and 
opportunity for the appellant to respond, the February 2006 
and March 2007 supplemental SOCs (SSOCs) reflect 
readjudication of the claims on  appeal.  Hence, the 
appellant is not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from Brooke Army 
Medical Center in Texas and from VA Medical Centers (VAMCs) 
in Syracuse, New York and Wilkes-Barre, Pennsylvania, as well 
as reports of VA examination.  Also of record are various 
statements submitted by the veteran and by representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).




II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006). 

A.  Residuals of Right Ankle Sprain

Considering the pertinent evidence of record in light of the 
governing legal authority, the Board finds that service 
connection for residuals of a right ankle sprain is not 
warranted.  

Service medical records reflect that the veteran had several 
complaints in service related to his right ankle.  Sometime 
in 1979, he twisted his right ankle and complained of pain in 
both the right ankle and the right knee.  It was noted there 
were no signs of external injury.  X-rays of the right knee, 
ankle and foot were ordered.  The diagnosis was soft tissue 
injury to the right knee and ankle, and an Ace bandage, rest 
and Tylenol were prescribed.  In February 1980, the veteran 
complained that he twisted his right ankle two days before 
after his right knee gave way.  It was noted range of motion 
was very limited and that both joints were swollen.  The 
veteran was put on profile until April 7, 1980.  In March 
1981, the veteran was seen after complaining that both his 
right knee and right ankle hurt for the past hour.  Swelling 
was noted as well as the fact that the veteran had not been 
taking any medication.  The reports of the veteran's 
enlistment and discharge examinations are not available.

The report of a November 2000 VA examination reflects the 
veteran's complaints of right ankle pain when the weather 
changes.  On examination, it was noted that the veteran 
walked slowly and moaned and complained of pain.  Reflexes in 
the right ankle were 1+.  It was noted that there was no 
swelling, pain or redness on the right ankle.  Range of 
motion was noted as: flexion was to 30 degrees, eversion was 
to 20 degrees, and inversion was to 10 degrees.  X-ray of the 
right ankle revealed normal right ankle.  The physician's 
impression was pain of the right ankle.

On August 2003 VA examination, the veteran complained that 
chronic low back pain radiated down his right leg into his 
right ankle, but, otherwise, no complaints or treatment 
associated with the right ankle were not mentioned.

Moreover, private medical records, other VA examination 
reports, and VA treatment records that are of record since 
the veteran's discharge from service until August 2006 do not 
reflect any complaints, findings, or diagnosis of any right 
ankle condition. 

Simply stated, the medical evidence in this case fails to 
establish that the veteran has, or ever has had, a right 
ankle disability, and neither he nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.  The Board also points out that pain, 
alone, without medical evidence of underlying pathology, does 
not constitute a disability for VA purposes.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for residuals of a right ankle sprain must be 
denied because the first essential criterion for a grant of 
service connection--evidence of a current disability upon 
which to predicate a grant of service connection--has not 
been met.

The Board has considered the veteran's (and his 
representative's) assertions advanced in connection with this 
matter.  However, as laypersons without the appropriate 
medical training and expertise, neither is competent to 
render a probative (i.e., persuasive) opinion on a medical 
matter-such as the diagnosis of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

For all the foregoing reasons, the claim for service 
connection for residuals of a right ankle sprain must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Sinusitis

Considering the pertinent evidence of record in light of the 
governing legal authority, the Board finds that service 
connection for the veteran's sinusitis is not warranted.  

Service medical records show nasal congestion in April 1979.  
A September 1980 record reflects the veteran had a three-day 
old cold the day he was seen at an aid station as well as a 
sore throat, dizziness, and slight trouble breathing.  It was 
noted that the veteran's lungs were congested.  Sometime in 
1987 (the month and day are obscured on the copy of the 
record in the file) the veteran had symptoms including 
congestion and a sore throat.  Sinusitis was assessed in both 
a December 1986 and a June 1990 record when the veteran was 
seen for a sore throat or cold symptoms and dizziness.  
Enlistment and discharge examinations were not available.

The report November 2000 VA examination reflects a history of 
constant postnasal drainage and congestion along with 
intermittent nasal obstruction.  The nasal obstruction 
occurred more on the left side than on the right side.  The 
veteran indicated that he had a markedly worsening sinus 
condition over the previous five to six years and that he 
averaged about three bouts of sinusitis per year requiring 
antibiotics.  He indicated that he had to stay in bed 
approximately three weeks per year with this problem and lost 
time from work.  He gave no history of sinus surgery.  He 
complained of a snoring problem over the previous five to six 
years and denied a history of sleep apnea.  

Examination revealed mild nasal septal deviation to the left 
side with no evidence of mucopus in the nose or the nasal 
pharynx.  There was no history of nasal fracture or nasal 
trauma while in service.  The examining physician noted that 
his review of the claims file indicated the usual number of 
upper respiratory tract infections treated.  They were not 
inordinate in number and there was no evidence of a history 
of sinusitis in his medical record.  Diagnosis was very mild 
nasal septal deviation which probably predated enlistment and 
mild allergic rhinitis and a history of recurrent bouts of 
acute sinusitis, which had intensified over the previous five 
to six years.  X-rays showed normal paranasal sinuses.  The 
examiner opined that there was nothing in the veteran's 
medical record to substantiate a claim for service-connected 
sinusitis.

Moreover, private medical records, other VA examination 
reports, and VA treatment records since the veteran's 
discharge from service until August 2006 do not reflect any 
complaints, findings, or diagnosis of, or treatment for, 
sinusitis. 

While it does not appear that the veteran has current 
sinusitis, the Board points out that he has been diagnosed 
with a respiratory disorder (as noted in the November 2000 
examination report).   However, there is no evidence of a 
medical nexus between the diagnosed respiratory problems and 
service.  In fact, the only medical opinion to address this 
point weighs against the claim.  As indicated above, the 
November 2000 VA examiner indicated that the claims filed had 
been reviewed in its entirety.  The examiner indicated that 
the appellant was interviewed, and that his medical history 
and complaints were noted.  The examiner opined that there 
was nothing in the veteran's medical record to substantiate a 
claim for service-connected sinusitis.

The Board accords great probative value to the VA examiner's 
comments and opinion, based as they were on a review of the 
veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination, 
and considers them to be of primary importance in the 
disposition of this appeal.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he or she reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of a 
contrary written opinion.

The Board has considered the veteran's (and his 
representative's) assertions advanced in connection with this 
matter.  However, as indicated above, as laypersons, they 
simply are not competent to render a probative (i.e., 
persuasive) opinion on the medical matters-diagnosis and 
medical nexus-upon which this claim turns.  See Bostain, 11 
Vet. App. at 127; Routen, 10 Vet. App. at 186.  

For all the foregoing reasons, the claim for service 
connection for respiratory disability claimed as sinusitis 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application..  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 



ORDER

Service connection for residuals of a right ankle sprain is 
denied.

Service connection for respiratory disability claimed as 
sinusitis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


